            Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 1 of 45




                     IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF PENNSYLVANIA


LISA MASENG                                           :
                               Plaintiff,             :
                                                      :
       vs.                                            :
                                                      :
LENOX CORPORATION and                                 :      NO.
JOHN DOES 1-10, FICTICIOUS                            :
                        Defendants.                   :      JURY TRIAL DEMANDED
                                                      :

                                    NOTICE OF REMOVAL

To the Honorable Judges of the United States District Court for the Eastern District of
Pennsylvania:

       Pursuant to 28 U.S.C. § 1441, Defendant Lenox Corporation, by and through counsel,

The Law Offices of W. Kelly McWilliams, respectfully petitions for the removal of this action to

the United States District Court for the Eastern District of Pennsylvania. In support thereof,

defendant states the following:

       1.       On August 19, 2020, Plaintiff Lisa Maseng instituted the above-captioned action

by filing a Civil Action Complaint. [See Complaint attached hereto, made part hereof and

marked as Exhibit “A”].

       2.       Plaintiff is a citizen of the State of South Carolina residing at 1417 Murraywood

Court, Columbia SC 29212. [See Exhibit “A” at ¶1].

       3.       Defendant Lenox Corporation is a business entity existing under the laws of the

State of Delaware with a principal place of business at 1414 Radcliffe Street, Bristol, PA 19007.

[See Exhibit “A” at ¶2].

       4.       Defendant Lenox Corporation was served on August 27, 2020.
             Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 2 of 45




        5.       Under 28 U.S.C. § 1332(a) the district courts have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum of $75,000 and is between citizens of

different States. See 28 U.S.C. § 1332(a).

        6.       A corporation is a citizen of the state where it is incorporated and where it has its

principal place of business. See 28 U.S.C. § 1332(c)(1).

        7.       A case may be removed based upon diversity of citizenship where none of the

parties that have been properly joined and served as defendants are citizens of the State in which

the action is brought. See 28 U.S.C. § 1441.

        8.       Plaintiff has filed a Civil Action Lawsuit against Lenox Corporation, which is a

Delaware corporation with a principal place of business in the Commonwealth of Pennsylvania.

[See Exhibit “A” at ¶2].

        9.       Accordingly, as to Plaintiff, Lisa Maseng is a South Carolina resident, and

defendant Lenox Corporation, a Delaware and Pennsylvania resident; thus, diversity of

citizenship exists.

        10.      In Plaintiff’s Complaint, she alleges claims of strict liability, negligence and

breach of warranty against Defendant Lenox Corporation and ten “John Doe” defendants.

Plaintiff claims “ in an amount in excess of Fifth Thousand Dollars” for each count against

Defendants. [See Exhibit “A”]. Accordingly, the matter in controversy exceeds the sum of

$75,000.

        11.      As such, this Honorable Court has jurisdiction pursuant to the provisions of 28

U.S.C. § 1332 based upon the fact that there exists diversity of citizenship between the plaintiff,

Lisa Maseng, and the defendant, Lenox Corporation, and the amount in controversy exceeds

$75,000.00.



                                                   2
          Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 3 of 45




       12.      The present lawsuit is removable from the Philadelphia County Court of Common

Pleas pursuant to 28 U.S.C. §§ 1441 and 1446.

       13.      True and correct copies of this Notice of Removal, with accompanying exhibits

and separate Notice to State Court of Filing of Notice of Removal, a copy of which is attached as

Exhibit B, will be filed with the Prothonotary of the Court of Common Pleas of Philadelphia

County, Pennsylvania, in accordance with the provisions of 28 U.S.C. § 1446(d), and will be

served upon counsel for the Plaintiff via the Philadelphia Court of Common Pleas e-filing system

as noted in the attached certificate of service.



       WHEREFORE, petitioner, Lenox Corporation, respectfully requests that the above

captioned action be removed to the United States District Court for the Eastern District of

Pennsylvania.




                                               LAW OFFICES OF W. KELLY McWILLIAMS

                                               BY:     /s/ R. Erick Chizmar
                                                       R. Erick Chizmar, Esquire
                                                       PA Bar Id: 65277
                                                       Attorney for Defendant, Lenox Corporation
                                                       1515 Market Street, Suite 1802
                                                       Philadelphia, PA 19103
                                                       215-446-7683
                                                       r.chizmar@thehartford.com




                                                   3
         Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 4 of 45




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA


LISA MASENG                                          :
                              Plaintiff,             :
                                                     :
       vs.                                           :
                                                     :
LENOX CORPORATION and                                :      NO.
JOHN DOES 1-10, FICTICIOUS                           :
                        Defendants.                  :      JURY TRIAL DEMANDED
                                                     :

                            NOTICE OF FILING OF REMOVAL

To:    Brandon A. Swartz, Esq.
       Bryan M. Ferris, Esq.
       Matthew J. McElvenny, Esq.
       SWARTZ CULLETON PC
       547 E. Washington Avenue
       Newtown, PA 18940
       Attorneys for Plaintiff

         PLEASE TAKE NOTICE THAT on September 15, 2020, Defendant, Lenox Corporation,
filed, in the office of the Clerk of the United States District Court for the Eastern District of
Pennsylvania a verified Notice of Removal.

        A copy of this Notice of Removal is attached hereto and is also being filed with the Clerk
of the Court of Common Pleas of Philadelphia County, pursuant to Title 28, Untied States Code,
Section 1446(e).

                                             LAW OFFICES OF W. KELLY McWILLIAMS


                                             BY:     /s/ R. Erick Chizmar
                                                     R. Erick Chizmar, Esquire
                                                     PA Bar Id: 65277
                                                     Attorney for Defendant, Lenox Corporation
                                                     1515 Market Street, Suite 1802
                                                     Philadelphia, PA 19103
                                                     215-446-7683
                                                     r.chizmar@thehartford.com
         Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 5 of 45




                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA


LISA MASENG                                         :
                             Plaintiff,             :
                                                    :
       vs.                                          :
                                                    :
LENOX CORPORATION and                               :      NO.
JOHN DOES 1-10, FICTICIOUS                          :
                        Defendants.                 :      JURY TRIAL DEMANDED
                                                    :

                               CERTIFICATE OF SERVICE

     I, R. Erick Chizmar, hereby certify that a true and correct copy of the attached Notice of
Removal has been served upon the below counsel by e-filing system and/or electronic mail:

                                  Brandon A. Swartz, Esq.
                                    Bryan M. Ferris, Esq.
                                 Matthew J. McElvenny, Esq.
                                 SWARTZ CULLETON PC
                                  547 E. Washington Avenue
                                     Newtown, PA 18940
                                    Attorneys for Plaintiff

                                            LAW OFFICES OF W. KELLY McWILLIAMS


                                            BY:     /s/ R. Erick Chizmar
                                                    R. Erick Chizmar, Esquire
                                                    PA Bar Id: 65277
                                                    Attorney for Defendant, Lenox Corporation
                                                    1515 Market Street, Suite 1802
                                                    Philadelphia, PA 19103
                                                    215-446-7683
                                                    r.chizmar@thehartford.com
         Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 6 of 45




LAW OFFICES OF W. KELLY McWILLIAMS
BY: R. Erick Chizmar, Esquire
I.D.# 65277
1515 Market Street - Suite 1802
Philadelphia, PA 19102                                      Attorney for Defendant,
r.chizmar@thehartford.com                                   Lenox Corporation
(215) 446-7683


LISA MASENG                                         :       COURT OF COMMON PLEAS
                              Plaintiff,            :       PHILADELPHIA COUNTY
                                                    :
       vs.                                          :       AUGUST TERM, 2020
                                                    :
LENOX CORPORATION and                               :       NO. 1693
JOHN DOES 1-10, FICTICIOUS                          :
                        Defendants.                 :       JURY TRIAL DEMANDED
                                                    :

                            NOTICE OF FILING OF REMOVAL

To: The Prothonotary of the Court of Common Pleas of Philadelphia County

         PLEASE TAKE NOTICE THAT on September 15, 2020, Defendant Lenox Corporation,
filed in the office of the Clerk of the United States District Court for the Eastern District of
Pennsylvania a Notice of Removal.

       A copy of this Notice of Removal is attached hereto and for filing with the Clerk of the
Court of Common Pleas of Philadelphia County, pursuant to Title 28, United States Code,
Section 1446(e).

                                             LAW OFFICES OF W. KELLY McWILLIAMS

                                             BY:    /s/ R. Erick Chizmar
                                                    R. Erick Chizmar, Esquire
                                                    Attorney for Defendant, Lenox Corporation

Date: September 15, 2020
         Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 7 of 45




LAW OFFICES OF W. KELLY McWILLIAMS
BY: R. Erick Chizmar, Esquire
I.D.# 65277
1515 Market Street - Suite 1802
Philadelphia, PA 19102                                      Attorney for Defendant,
r.chizmar@thehartford.com                                   Lenox Corporation
(215) 446-7683


LISA MASENG                                          :      COURT OF COMMON PLEAS
                              Plaintiff,             :      PHILADELPHIA COUNTY
                                                     :
       vs.                                           :      AUGUST TERM, 2020
                                                     :
LENOX CORPORATION and                                :      NO. 1693
JOHN DOES 1-10, FICTICIOUS                           :
                        Defendants.                  :      JURY TRIAL DEMANDED
                                                     :

                              CERTIFICATION OF SERVICE

       I, R. Erick Chizmar, Esquire, hereby certify that a true and correct copy of the attached

Notice of Removal has been served upon the below counsel by the Philadelphia County Court of

Common Pleas e-filing system and/or electronic mail on this 15th day of September, 2020:

                                  Brandon A. Swartz, Esq.
                                    Bryan M. Ferris, Esq.
                                 Matthew J. McElvenny, Esq.
                                 SWARTZ CULLETON P.C.
                                  547 E. Washington Avenue
                                     Newtown, PA 18940


                                             LAW OFFICES OF W. KELLY McWILLIAMS

                                             BY:     /s/ R. Erick Chizmar
                                                     R. Erick Chizmar, Esquire
                                                     Attorney for Defendant, Lenox Corporation
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 8 of 45




                     EXHIBIT A
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 9 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 10 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 11 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 12 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 13 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 14 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 15 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 16 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 17 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 18 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 19 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 20 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 21 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 22 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 23 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 24 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 25 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 26 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 27 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 28 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 29 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 30 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 31 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 32 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 33 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 34 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 35 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 36 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 37 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 38 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 39 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 40 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 41 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 42 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 43 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 44 of 45
Case 2:20-cv-04522-CFK Document 1 Filed 09/15/20 Page 45 of 45
